Citation Nr: 1511831	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-36 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pharyngitis. 

2.  Entitlement to service connection for chronic fatigue syndrome.

3. Entitlement to service connection for a gastrointestinal (GI) disability, claimed as irritable bowel syndrome and gastroenteritis.

4. Entitlement to service connection for bilateral hearing loss.
 
5. Entitlement to service connection for bilateral eye disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from November 1991 to April 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from November 2009 and October 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO). 

A hearing was held before an Acting Veterans Law Judge (VLJ) in April 2012 who is no longer employed at the Board.  The Board informed the Veteran of that fact and that he had the right to a hearing before another VLJ.  He elected another hearing which was held before the undersigned VLJ in December 2013.  Transcripts of the hearings are of record.

In its May 2014 decision, the Board found that new and material evidence was presented to reopen the claim of entitlement to service connection for a GI disability, and remanded that de novo claim and the remaining issues for further development and adjudication.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.

The issues of entitlement to service connection for a GI disability, bilateral hearing loss, and bilateral eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The January 1998 rating decision that denied the claim of entitlement to service connection for pharyngitis was not appealed and is final.

3.  Evidence added to the record since January 1998 concerning the Veteran's pharyngitis does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

4.  There is no competent evidence of chronic fatigue syndrome, nor is there any competent evidence even suggesting the Veteran's current fatigue symptoms are related to active service, and the symptoms have been attributed to a low testosterone level which is not related to active service.


CONCLUSIONS OF LAW


1.  The January 1998 rating decision that denied claim for service connection for pharyngitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for pharyngitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The requirements for establishing service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by letter dated in July 2009.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Concerning the duty to assist, the record includes service treatment records (STRs), private treatment records, VA treatment records, VA examinations, lay statements, and hearing testimony.  

The Veteran was afforded a hearing before a VLJ in April 2012, as well as the undersigned VLJ in December 2013, during which he presented oral argument      in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the    United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ's identified the issues and the Veteran testified as to the events in service,    his symptomatology, and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearings.  The hearings focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice   to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

The Board remanded the claim in May 2014 to obtain additional treatment records and schedule the Veteran for an examination regarding his chronic fatigue syndrome.  Treatment records were requested, and a VA examination was conducted.  The agency of original jurisdiction has substantially complied with the May 21014 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran served in the Southwest Asia Theater of operations during the     Persian Gulf War.  Therefore, he is a Persian Gulf veteran for the purposes of       the presumptions listed at 38 C.F.R. § 3.317. 

Pharyngitis

The Veteran contends that he is entitled to service connection for pharyngitis.     The Veteran notes that he suffers from persistent coughing, wheezing, and shortness of breath.  He essentially stated he believes his symptoms are common to the multisymptom illnesses experienced by many Gulf War veterans ("Gulf War syndrome").  He also testified in December 2013 that he has had had strep throat almost every month for years, and that there are many treatment records regarding this condition, including a procedure in Mexico in 2008 in which blood was removed, filtered, and transfused back into his system.  The Board remanded the claim to attempt to obtain these records; however, no additional treatment records regarding strep throat or pharyngitis were obtained.  For the reasons that follow, the Board finds that new and material evidence has not been received to reopen the Veteran's claim. 

A January 1998 rating decision denied service connection for pharyngitis.  The RO noted that the Veteran was treated for the condition in service.  A September 1997 VA examination was also of record.  The throat portion of the examination was normal, and no diagnosis related to the throat was made.  The RO found that there was no permanent residual or chronic disability subject to service connection shown by service treatment records or demonstrated by evidence following service.

A claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.302.  The Veteran did not file a timely notice of disagreement (NOD) with the January 1998 rating decision, and no new and material evidence was associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, the decision became final as to these issues.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302 (2014).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2011); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Despite the determination reached by the RO, the Board must find new and material evidence to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran attempted to reopen his claim in June 2009.  Evidence added to the file subsequent to the January 1998 rating action includes a VA examination conducted in October 2009 which noted the Veteran's report of recent treatment for a throat infection and that he was not currently on any medication.  The examiner indicated the Veteran had no cough, no shortness of breath or wheeze and no allergies.  The examiner also noted that the Veteran did not have exudative pharyngitis at that time, and no diagnosis related to the throat was made. 

The new evidence does not indicate that the Veteran currently has pharyngitis or other throat disability. 

In the absence of any evidence of a current throat disability, the Board finds that the evidence received since the last prior denial of service connection for pharyngitis does not relate to an unestablished fact necessary to substantiate the claim, is cumulative or redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a), and the claim for service connection for pharyngitis is not reopened.  As new and material evidence to reopen the Veteran's finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Chronic Fatigue Syndrome 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  Paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness specifically includes chronic fatigue syndrome.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In his present claim for service connection, received in June 2009, the Veteran essentially stated, although he has never been formally diagnosed with chronic fatigue syndrome, he has had fatigue from service to the present.  He believes        his fatigue symptoms are common to the multisymptom illnesses experienced by many Gulf War veterans.  For the reasons that follow, the Board finds that service connection is not warranted for chronic fatigue syndrome.  

STRs do not reflect complaints or findings of chronic fatigue during service.  

A VA examination was conducted in October 2009.  The Veteran reported fatigue working in a call center and that he had not missed any work days due to the fatigue.  He was not currently on any medications for any condition and did not experience any unusual weight loss or gain in the last six months.  The examiner diagnosed chronic fatigue and opined that it is not related to service in the Gulf War because the fatigue is multi factorial due to day-to-day work and that he was able to handle full time employment.  

A VA examination was conducted in November 2014.  The Veteran related that he experienced fatigue in the military and just buckled down and went on with normal duties.  The examiner stated that the Veteran does not meet the criteria for chronic fatigue syndrome-no acute onset and only 5 criteria were met.  The examiner also stated that the Veteran's low level of testosterone has been known to produce fatigue, and that this fatigue is not related to the Veteran's service in the Persian Gulf.

Although the Veteran has not been diagnosed with chronic fatigue syndrome,       both VA examiners noted that he complains of fatigue.  To the extent the Veteran contends his fatigue symptoms are related to his service in the Persian Gulf, there is no competent medical opinion in support of his belief.  In this regard, the etiology of fatigue symptoms is a complex medical question that is not within his competence as a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).       

The Board finds the opinions of the two VA examiners that the Veteran's current fatigue symptoms are not related to service in any way to be significantly more probative than the Veteran's lay assertions.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

In sum, the preponderance of the evidence is against a finding that the Veteran's fatigue symptoms were incurred in service or are related to service, including his Persian Gulf service.  Indeed, his symptoms have been attributed to current work situation and low testosterone, which is not related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim for entitlement to service connection for pharyngitis is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.  


REMAND

The Veteran testified that he underwent endoscopy and colonoscopy which found intestinal polyps.  Therefore, the Board remanded the GI claim to obtain this treatment record.  The Board also noted that the October 2009 general medical examination is unclear as to whether the examiner was actually diagnosing irritable bowel syndrome, or merely restating the term as the condition claimed, but not actually diagnosing it.  That VA examiner noted that the Veteran's diarrhea was not related to Persian Gulf service.  The Board stated that, unless medical evidence diagnosing irritable bowel syndrome is received, an addition GI examination was not needed.  Subsequently a July 2013 endoscopic report was obtained, and mild chronic gastritis and a cauterized hyperplastic polyp were noted.  As the Veteran has current findings of a GI disability, as well as Persian Gulf service, another GI examination is needed.  

The Veteran was afforded a VA audiological examination in October 2014.  The examiner noted the findings were not valid and were considered non-organic.  However, the examiner also stated that a retest is required to determine the appropriate hearing threshold levels.  The Veteran should be provided another audiological examination.  

The Veteran was afforded a VA eye examination in October 2014 and bilateral vitreous floaters were diagnosed.  The examiner stated that the Veteran's vitreous floaters of both eyes are not caused by or a result of any service-connected issues.  The examiner stated vitreous floaters are a result of natural development of the eyes, and the Veteran has no other eye conditions.  It is unclear whether the examiner was suggesting that the Veteran's floaters were congenital in nature.  Moreover, the Veteran has alleged that his floaters are due to environmental exposures in the Gulf War as well as sun and sand exposure.  Thus, an addendum opinion is needed.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his gastrointestinal, eye and hearing disabilities.  After securing the fully completed release forms, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA gastrointestinal examination to obtain a medical opinion as to whether the Veteran suffers from irritable bowel syndrome and whether current mild gastritis and cauterized intestinal polyp are possibly related to service.  The electronic claims file must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to the following: 

a.  Does the Veteran suffer from irritable bowel syndrome?  If not, are the Veteran's intestinal complaints an undiagnosed illness resulting from his Persian Gulf service?

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current gastritis and intestinal polyp arose during service or are otherwise related to any incident of service, to include service in the Persian Gulf?  

The medical rationale for all opinions expressed should be provided.

3.  Schedule a VA audiological examination to determine whether the Veteran has bilateral hearing loss for VA purposes.  The electronic claims folder must reviewed in conjunction with the examination.  All tests or studies deemed necessary should be accomplished and the results reported.  If the Veteran has a hearing loss disability for VA purposes in either ear, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent or more probability) that the current hearing loss arose in service or is related to any incident of his service, to include noise exposure?  Please explain why or why not.

b.  If not related to service, is it at least as likely as not that the Veteran's hearing loss was caused by his service-connected epilepsy?  Please explain why or why not.

c.  If not caused by the service-connected epilepsy, is it at least as likely as not that the Veteran's hearing loss is permanently worsened beyond natural progression (as opposed to temporary exacerbations) by his service-connected epilepsy?  If the examiner finds that the Veteran's hearing loss was permanently worsened beyond natural progression (aggravated) by his service-connected epilepsy, the examiner should attempt to determine the degree of worsening as a result of the aggravation by the epilepsy.  A complete rationale for all opinions should be provided.

4.  Request that the October 2014 VA examiner who conducted the eye examination provide an addendum opinion.  If the original examiner is not available, an examiner of similar or greater qualifications should be to provide the requested opinion.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  The October 2014 VA examination report as well as the entire electronic claims file should be reviewed.  Thereafter, the examiner should provide an addendum opinion as to the following.

a.  Are the Veteran's vitreous floaters a congenital condition?  Please explain why or why not.
      
b.  Was the examiner's statement that "vitreous floaters are a result of natural development of the eyes" simply suggesting that the condition was a result of the aging process?

c.  Please explain why the Veteran's vitreous floaters are or are not related to his claimed exposures during Gulf War service, to include sun and sand.

5.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims on appeal.  If any claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


